DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 12 and 16 are amended.
Claims 1-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are moot in view of new ground(s) of rejection.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant argues:
For example, the Examiner acknowledges that Mahdavi does not disclose an interface that lists a set of 3D object files located and verified using the 3D replication key for the replication rights of the user to replicate the 3D object files. See office action at page 11.

The Examiner refers to Hong at "Figure 4". Applicant respectfully submits that Hong does not have Figure 4.  However, Hong at Figure 2A recites step 214. Hong at paragraph [0028] recites that at "block 214, from each of the one or more remote printing devices in the set to which the username and password combination was sent in block 212, a separate list of stored print job identities is received." However, the username/password and print jobs of Hong are not used to locate and verify a set of 3D object files for the replication rights of the user.

The Examiner refers to Hong at [0005], [0021 ], [0029]. Hong at [0005] refers to a technique "for printing, at a local printing device, a print job that was previously stored at a remote printing device". Hong at [0005] recites that "a username and password are received at the local printing device", and that "different credentials (e.g., a certificate or LDAP entry) could be used instead of or in addition to a username and password". Hong at [0029] teaches that "the list(s) of identities received from the remote printing device(s) in block 214 are merged with the list of identifies generated in block 216, thereby forming a master list." 

In response, the Examiner submits:
The instant claims recite “list, using the interface, a set of the 3D object files for the replication rights of the user located and verified using the 3D replication key for the replication rights of the user to replicate the 3D object files”.
using 3D replication key and print jobs”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation above can mean the 3D object files are “located” and then “verified using the 3D replication key”.  This does not mean the 3D object files are located using the 3D replication key.
Assuming arguendo that the 3D object files need to be “located using the 3D replication key” and “verified using the 3D replication key”, Hong still discloses the limitation of list, using the interface, a set of the object files located (Hong: at least ¶¶0005, 0025; “a print job that was previously stored at a remote printing device” and “for each stored print job that is associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212”; ¶0029 further discloses “list(s) of identities received from the remote printing device(s)”) and verified using the replication key for replication rights of the user to replicate the 3D object files (Hong: at least matching print jobs; ¶0021 further discloses “different credentials (e.g., a certificate or LDAP entry) could be used instead of or in addition to a username and password”; note: credentials for verification of printing or replication right).
At least ¶0025 of Hong discloses “for each stored print job that is associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212.”  This means the username and password combination (replication key) is used to locate and verify matching print jobs (object files to be replicated) because non-matching print jobs would not be included in the list.
Applicant further argues:
Accordingly, Hong at most teaches using a local device for a print job that was stored at a remote device using a master list of identities of stored print jobs. The credentials and master list of identities of stored print jobs of Hong are not used to create an authorized 3D replication system for replication of the one or more 3D object files for the replication rights of the user. 
In response, the Examiner submits:
The instant claims recite “connect, using the interface, to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the one or more 3D object files”.
or credentials” to “create an authorized 3D replication system for replication of the one or more 3D object files for the replication rights of the user”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues:
Further, there is no teaching in Hong that an interface displays a number of 3D replication machines that have been found and associated to 3D replication software. There is also no teaching in Hong that the interface connects to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the one or more 3D object files.
In response, the Examiner submits:
Hong is not relied upon for the teaching of “an interface displays a number of 3D replication machines that have been found and associated to 3D replication software” and “the interface connects to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the one or more 3D object files”.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Mahdavi reference teaches connect, using the interface, to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system (Mahdavi: at least ¶0018; “3D print server which is connectable to the authentication server and to the 3D printer or printers via a communications network”; ¶0042 further discloses “the shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network”; note: connected “3D printer or printers” form the replication system) for replication of the one or more 3D object files (Mahdavi: at least ¶¶0035-0036; “a 3D print farm, comprising one or more ALM machines 11 is also operatively connected to the shared communication network” and “… 3D print farm 9, where an article is manufactured (i.e. printed) in accordance with the design”).
Lee, a newly introduced reference, teaches the newly added limitation of display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least ¶¶0028, 0040; “user interface (UI) corresponding to user terminal 100 may be configured, programmed, and/or designed to display or otherwise identify the available 3D printers identified by cloud-based 3D printing server 110, enable the user to select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be see also Fig. 6 for UI showing found printers; note: 3D printers are 3D replication machines).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Amended Claims 1, 12 and 16 recite: 
“display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software” and 
“connect, using the interface, to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the one or more 3D object files”. 
According to Applicant, “the example interface 500 receives a 3D replication key 510 for finding 3D object files 114 to act upon. At this stage, the user has already purchased the rights to replicate 3D object(s) and has thus acquired the 3D replication key 510. The interface 500 displays a list of 3D object files 516 for the replication rights of the user located and verified using the 3D replication key 510. The requirements or characteristics 518 of each 3D object file 516 is also presented to the user. The interface 500 displays a number of 3D replication machines 506 to show the number of 3D replication machines that have been found and associated to the 3D replication software 502. The interface might show a range of information about these machines. The interface 500 has a status area 522 to display messages reporting replication activities of the one or more 3D replication machines using the 3D replication software. See paragraphs [0150] to [0152] of the application as filed, for example” (Applicant’s Remarks, bottom of pg. 9 to top of pg. 10).
Paragraph 0114 of Applicant’s specification teaches “[0114] there are many methods that could be used to access these 3D object files 114. For example the provide a file explorer type interface to enable selection of any given file to open it or submit it one of the associated 3D replication machines 210, 222, 230. In a browser interface a pick-list or drop-down menu could be used to highlight and select the 3D object files 114 of interest. For each type of 3D object file 114 selected a new set secondary capabilities could be attached that must be verified before full access to the file is granted. For example if a 3D design file 114 is selected then there can also be an secondary capabilities request to verify which CAD program is required to open the 3D design file and start working on it”.
Interface 500 that “displays a number of 3D replication machines that have been found and associated to the 3D replication software” is not the same as the “file explorer type interface” that “connects to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the one or more 3D object files”.
Therefore, Applicant’s original specification does not teach using the same interface to “display a number of 3D replication machines that have been found and associated to the 3D replication software” and “connect to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system for replication of the one or more 3D object files”.
Dependent claims 2-11, 13-15 and 17-24 are rejected under 35 U.S.C. 112(a) for the same reason(s).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-10, 12-17, 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2016/0167310 by Lee et al. (“Lee”).

As to Claim 1, Mahdavi teaches an authorized 3D replication system comprising a data storage device storing 3D replication software (Mahdavi: at least ¶¶0050; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”) connected in real-time to a licensor device (Mahdavi: at least ¶¶0042, 0054; “service provider 21 is an example of an authentication server” and “request for the decryption key is forwarded to the service provider”; note: Fig. 2 shows that entity 19 connected in real-time to service provider) having 3D objects files (Mahdavi: at least ”); and a processor configured with 3D replication software to:
establish and maintain a communication path to the licensor device (Mahdavi: at least ¶0042; “3D design files, may be transferred between any one of the aforementioned connected entities 17, 19, 21” and Fig. 2 shows that entity 19 connected in real-time to service provider), receive a 3D replication key at an interface, the 3D replication key for replication rights of a user to replicate the 3D object files (Mahdavi: at least ¶0016; “receiver being arranged to receive an authentication response from the authentication server, the response enabling printing of the article from the 3D design file on the specified 3D printer, the response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the decryption key may be one-time user decryption key”; note: user does not have to be a human user; replication is replication of 3D objects);

validate the 3D replication key using the communication path (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use note: key validated to be used by an entity; ¶0084 further discloses “decryption key that may be validly used only once”);
wherein the interface receives a selected one or more 3D object files of the set of the 3D object files (Mahdavi: at least ¶0016; “receiver for receiving the 3D design file in encrypted format”; ¶0042 further discloses “The shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network” – object files are received via network interface);
verify capabilities of requesting 3D replication components for replication of the selected one or more 3D object files of the set of the 3D object files according to a replication process (Mahdavi: at least ¶0059; “each manufacturer's database record 37 comprises a full listing of each individual 3D printer 45 available to the manufacturer, along with the printing capabilities of each printer 45. In this way, information comprised within a manufacturer's database record 37 may be used by the server 31 to determine not only which manufacturer 19 is best suited to print the 3D object, but also which specific 3D printer 45 available to the manufacturer is best suited”; note: suitability based on printing capabilities; );
connect, using the interface, to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system (Mahdavi: at least ¶0018; “3D print server which is connectable to the authentication server and to the 3D printer or printers via a communications network”; ¶0042 further discloses “the shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network”; note: connected “3D printer or printers” form the replication system) for replication of the one or more 3D object files (Mahdavi: at least ¶¶0035-0036; “a 3D print farm, comprising one or more ALM machines 11 is also operatively connected to the shared communication network” and “… 3D print farm 9, where an article is manufactured (i.e. printed) in accordance with the design”);
wherein the authorized 3D replication system tracks and reports replication activities of the one or more 3D replication machines using the 3D replication software (Mahdavi: at least ¶0015; “monitors the number of articles printed and compares this with the authorised number of articles”; note: printing activities as replication activities of 3D replication machines) to: monitor software program access of the selected one or more 3D object files (Mahdavi: at least ¶0088; “monitor the remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”);
permit access to the selected one or more 3D object files of the set of the 3D object files (Mahdavi: at least ¶¶0054, 0066; “one or more decryption keys are forwarded to the manufacturer 19, enabling the manufacturer to decipher both types of encrypted data” and “the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file”; note: entities that get the decryption key have permission); and
transmit real-time feedback commands to the licensor device related to monitored activity on the selected one or more 3D object files and the replication process by the requesting 3D replication components to provide feedback at all stages to track success or failure (Mahdavi: at least ¶¶0015, 0019; “once the predetermined number of authorised articles have been printed, the authentication serve is notified. In this way, the authentication server is able to monitor the number of articles that have been printed in accordance with the 3D design file” and “the system is arranged to notify the authentication server when a predetermined number of prints of an article have been made from a single authenticated 3D design file”; note: notification as feedback commands; track all successful printing ). 
Mahdavi does not explicitly disclose, but Hong discloses list, using the interface, a set of the object files located (Hong: at least ¶¶0005, 0025; “a print job that was previously stored at a remote printing device” and “for each stored print job that is associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212”; ¶0029 further discloses “list(s) of identities received from the remote printing device(s)”) and verified using the replication key for replication rights of the user to replicate the 3D object files (Hong: at least Fig. 2A shows 214 receives list of username/password matching print jobs; ¶0021 further discloses “different credentials (e.g., a certificate or LDAP entry) could be used instead of or in addition to a username and password”; note: credentials for verification of printing or replication right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hong’s feature of list, using the Hong: at least ¶¶0005, 0025, 0029) and verified using the replication key for replication rights of the user to replicate the 3D object files (Hong: at least Fig. 2A, ¶0021) with the 3D object files and 3D replication key in the system disclosed by Mahdavi.
The suggestion/motivation for doing so would have been to perform remote replication (printing) of object files -- such as Mahdavi’s 3D object files (Hong: at least ¶0004; “allows a user to print a previously stored print job at a printing device that the user currently is able to access physically when the user currently is unable to access physically the printing device at which the print job was previously stored”).
Mahdavi discloses a number of 3D replication machines that have been found and associated to the 3D replication software (Mahdavi: at least ¶0059; “list of the different 3D printers 45 available to the selected manufacturer”).

Mahdavi and Hong do not explicitly disclose display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software.

However, Lee discloses display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least ¶¶0028, 0040; “user interface (UI) corresponding to user display or otherwise identify the available 3D printers identified by cloud-based 3D printing server 110, enable the user to select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be started”; see also Fig. 6 for UI showing found printers; note: 3D printers are 3D replication machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least Fig. 6, ¶¶0028, 0040) with the list of a number of 3D replication machines that have been found and associated to the 3D replication software that is disclosed by Mahdavi and Hong (Mahdavi: at least ¶0059) 
The suggestion/motivation for doing so would have been to allow users to conveniently “select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be started” (Lee: at least ¶0040).

As to Claim 3, Mahdavi, Hong and Lee teach the system of claim 1 wherein the processor is further configured to verify a set of primary capabilities received by the Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”). 


As to Claim 5, Mahdavi, Hong and Lee teach the system of claim 1 wherein the processor is further configured to select, at the interface (Mahdavi: at least ¶0016 disclose “receiver for receiving the 3D design file in encrypted format”; ¶0056 discloses “user edits the selected template and saves the resulting 3D design file” and edited 3D design file are “encrypted” and sent; note: edited files with customization(s) would be selected and received), one or more customizations to the selected one or more 3D object files (Mahdavi: at least ¶¶0056-0057; “available 3D designs are user-amendable” and “user edits the selected template and saves the resulting 3D design file”) and initiate the replication process of the one or more customizations to the selected one or more 3D object files to create a customized 3D object (Mahdavi: at least ¶¶0061 & 0066; “encrypted design file is forwarded to the manufacturer” and “to print a 3D object having the user defined physical characteristics”).

As to Claim 6, Mahdavi, Hong and Lee teach the system of claim 1 wherein the processor is further configured to link one or more 3D replication machines providing the requesting 3D replication components (Mahdavi: at least ¶0042; “a print farm, comprising one or more different operatively connected ALM Machines/3D printers 45”; note: 3D replication machines such as machines 45 have components used or replication of 3D objects) to create an authorized 3D replication system for replication of the one or more 3D object files (Mahdavi: at least ¶¶0036, 0063; “3D design file is transferred … to the 3D print farm 9” and “… the 3D print farm 9, where an article is manufactured (i.e. printed)”; also, “define which specific 3D printers … are authorised to access encrypted file content and the level of access”; note: 3D printing or manufacturing as replication; ¶0009 also explains that “only an authorised 3D printer is able to print an object in accordance with the 3D design file”). 

As to Claim 9, Mahdavi, Hong and Lee teach the system of claim 1 wherein the processor is further configured to receive a final authorization that there are remaining copies of the one or more 3D object files available for replication (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”; ¶0084 further discloses “confirm how many objects ). 

As to Claim 10, Mahdavi, Hong and Lee teach the system of claim 1 wherein the processor is further configured to verify the capabilities by determining that the requesting 3D replication components have a type and an amount of material for the replication process (Mahdavi: at least ¶0017; “a plurality of 3D printers, each printer having a different set of capabilities for printing out the 3D article from the 3D design file” and “the system is able to cater for a variety of different printing requirements, since different printers will have different performance characteristics. For example, different printers may be used to print with different materials”; ¶0057 further discloses “user may define the physical dimensions of the object” and “user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object” and ¶0059 discloses “determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object”; note: bigger physical dimensions means larger amount of material). 

As to Claim 12, Mahdavi teaches a client device for an authorized 3D replication system comprising 3D replication software (Mahdavi: at least ¶¶0050; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”) connected in real-time to a licensor device of 3D object files (Mahdavi: at least ¶¶0042, 0054; “service provider 21 is an example of an authentication server” and “request for the decryption key is forwarded to the service provider”; note: Fig. 2 shows that entity 19 connected in real-time to service provider), the client device having a data storage device storing instructions and a processor configured by the instructions to: establish and maintain a communication path to the licensor system (Mahdavi: at least ¶0042; “3D design files, may be transferred between any one of the aforementioned connected entities 17, 19, 21” and Fig. 2 shows that entity 19 connected in real-time to service provider), receive a 3D replication key at an interface, the 3D replication key for replication rights of a user to replicate the 3D object files (Mahdavi: at least ¶0016; “receiver being arranged to receive an authentication response from the authentication server, the response enabling printing of the article from the 3D design file on the specified 3D printer, the response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the user decryption key”; note: user does not have to be a human user; replication is replication of 3D objects);
transmit the 3D replication key (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use the subject secure 3D design file, and secondly which types of data access rights have been granted. The service provider 21 subsequently forwards the relevant one or more decryption keys to the requesting entity”);
validate a set of capabilities as requested by the licensor's device (Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”);
wherein the interface receives a selected one or more 3D object files of the set of the 3D object files (Mahdavi: at least ¶0016; “receiver for receiving the 3D design file in encrypted format”; ¶0042 further discloses “The shared communication network may relate to the Internet, a );
connect, using the interface, to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system (Mahdavi: at least ¶0018; “3D print server which is connectable to the authentication server and to the 3D printer or printers via a communications network”; ¶0042 further discloses “the shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network”; note: connected “3D printer or printers” form the replication system) for replication of the one or more 3D object files (Mahdavi: at least ¶¶0035-0036; “a 3D print farm, comprising one or more ALM machines 11 is also operatively connected to the shared communication network” and “… 3D print farm 9, where an article is manufactured (i.e. printed) in accordance with the design”)
track and report replication activities of the one or more 3D replication machines using the 3D replication software (Mahdavi: at least ¶0015; “monitors the number of articles printed and compares this with the authorised number of articles”; note: printing activities as replication activities of 3D replication machines) to: monitor software program access of the selected one or more 3D object files (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”);
selected one or more 3D object files of the set of the 3D object files (Mahdavi: at least ¶¶0054, 0066; “one or more decryption keys are forwarded to the manufacturer 19, enabling the manufacturer to decipher both types of encrypted data” and “the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file”; note: entities that get the decryption key can access); and
establish a communication path to requesting 3D replication components for replication of the selected one or more 3D object files of the set of the 3D object files (Mahdavi: at least ¶0042; “3D design files, may be transferred between any one of the aforementioned connected entities 17, 19, 21”; note: 3D object files are transferred for replication; ¶0060 further discloses “service provider can forward the 3D design file to the appropriate manufacture and/or 3D printer” and ¶0066 further discloses “upon receipt of the decryption keys, the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file, to access the 2D contour data and ALM machine parameter settings data. This information is required by the 3D printer 45 to print a 3D object”);
initiate a replication process of the selected one or more 3D object files by providing access to the selected one or more 3D object files to the requesting 3D Mahdavi: at least ¶0059; “each manufacturer's database record 37 comprises a full listing of each individual 3D printer 45 available to the manufacturer, along with the printing capabilities of each printer 45. In this way, information comprised within a manufacturer's database record 37 may be used by the server 31 to determine not only which manufacturer 19 is best suited to print the 3D object, but also which specific 3D printer 45 available to the manufacturer is best suited”; note: suitability based on printing capabilities; ¶0060 further discloses “forward the 3D design file to the appropriate manufacture and/or 3D printer”); and
transmit real-time messages related to the access of the selected one or more 3D object files to the requesting 3D replication components to provide feedback at all stages to track success or failure (Mahdavi: at least ¶¶0015, 0019; “once the predetermined number of authorised articles have been printed, the authentication serve is notified. In this way, the authentication server is able to monitor the number of articles that have been printed in accordance with the 3D design file” and “the system is arranged to notify the authentication server when a predetermined number of prints of an article have been made from a single authenticated 3D design file”; note: notification as message; track all successful printing stage – ).
Mahdavi does not explicitly disclose, but Hong discloses list, at the interface, a set of the object files located (Hong: at least ¶¶0005, 0025; “a print job that was previously stored at a remote printing device” and “for each stored print job that is associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212”; ¶0029 further discloses “list(s) of identities received from the remote printing device(s)”) and verified using the replication key for replication rights of the user to replicate the 3D object files (Hong: at least Fig. 2A shows 214 receives list of username/password matching print jobs; ¶0021 further discloses “different credentials (e.g., a certificate or LDAP entry) could be used instead of or in addition to a username and password”; note: credentials for verification of printing or replication right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hong’s feature of list, at the interface, Hong: at least ¶¶0005, 0025, 0029) and verified using the replication key for replication rights of the user to replicate the 3D object files (Hong: at least Fig. 2A, ¶0021) with the 3D object files and 3D replication key in the device disclosed by Mahdavi.
The suggestion/motivation for doing so would have been to perform remote replication (printing) of object files -- such as Mahdavi’s 3D object files (Hong: at least ¶0004; “allows a user to print a previously stored print job at a printing device that the user currently is able to access physically when the user currently is unable to access physically the printing device at which the print job was previously stored”).
Mahdavi discloses a number of 3D replication machines that have been found and associated to the 3D replication software (Mahdavi: at least ¶0059; “list of the different 3D printers 45 available to the selected manufacturer”).

Mahdavi and Hong do not explicitly disclose display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software.

However, Lee discloses display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least ¶¶0028, 0040; “user interface (UI) corresponding to user display or otherwise identify the available 3D printers identified by cloud-based 3D printing server 110, enable the user to select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be started”; see also Fig. 6 for UI showing found printers; note: 3D printers are 3D replication machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least Fig. 6, ¶¶0028, 0040) with the list of a number of 3D replication machines that have been found and associated to the 3D replication software that is disclosed by Mahdavi and Hong (Mahdavi: at least ¶0059) 
The suggestion/motivation for doing so would have been to allow users to conveniently “select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be started” (Lee: at least ¶0040).

As to Claim 13, Mahdavi, Hong and Lee teach the client device of claim 12 wherein the processor is further configured install 3D replication software and link the one or more 3D replication machines to create an authorized 3D replication system (Mahdavi: at least ¶0050; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”; ¶0015 & 0088 further teaches “3D printer's control software monitors the number of articles printed”; note: installed software that controls replication by 3D printer/manufacturer; control software is installed and linked to 3D printer(s)). 

As to Claim 14, Mahdavi, Hong and Lee teach the client device of claim 12 wherein the 3D replication software is embedded within 3D software components (Mahdavi: at least ¶0050; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”; ¶0015 & 0088 further teaches “3D printer's control software monitors the number of articles printed”). 

As to Claim 15, Mahdavi, Hong and Lee teach the client device of claim 12 wherein the processor is further configured to select, at the interface (Mahdavi: at least ¶0016 disclose “receiver for receiving the 3D design file in encrypted format”; ¶0056 discloses “user edits the selected template and saves the resulting 3D design file” and edited 3D design file are “encrypted” and sent; note: edited files with customization(s) would be selected and received), one or more Mahdavi: at least ¶¶0056-0057; “available 3D designs are user-amendable” and “user edits the selected template and saves the resulting 3D design file”) and initiate the replication process of the one or more customizations to the selected one or more 3D object files to create a customized 3D object (Mahdavi: at least ¶¶0061 & 0066; “encrypted design file is forwarded to the manufacturer” and “to print a 3D object having the user defined physical characteristics”).

As to Claim 16, Mahdavi teaches a system to securely access to one or more 3D object files for the purposes of replication using an authorized 3D replication system (Mahdavi: at least ¶¶0010, 0036; “3D printer to manufacture the article” and “… 3D print farm 9, where an article is manufactured (i.e. printed)””), the system comprising a data storage device storing 3D replication software and a processor configured by the 3D replication software to:
receive a 3D replication key at an interface, the 3D replication key for replication rights of a user to replicate the 3D object files (Mahdavi: at least ¶0016; “receiver being arranged to receive an authentication response from the authentication server, the response enabling printing of the article from the 3D design file on the specified 3D printer, the response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the decryption key may be one-time user decryption key”; note: user does not have to be a human user; replication is replication of 3D objects);
validate the 3D replication key (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use the subject secure 3D design file, and secondly which types of data access rights have been granted. The service provider 21 subsequently forwards the relevant one or more decryption keys to the requesting entity”; note: key validated to be used by an entity; ¶0084 further discloses “decryption key that may be validly used only once”) to initiate 3D object file access (Mahdavi: at least ¶¶0054, 0066; “one or more decryption keys are forwarded to the manufacturer 19, enabling the manufacturer to decipher both types of encrypted data” and “the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file”; note: entities that get the decryption key have permission), establish and maintain a communication path to a licensor system (Mahdavi: at least ¶0042; “3D design files, may be transferred between any one of the ), 
monitor software program access of the 3D object files (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”);
receive, at the interface, a selected one or more 3D object files of a set of the 3D object files located (Mahdavi: at least ¶0016; “receiver for receiving the 3D design file in encrypted format”; ¶0042 further discloses “the shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network” – object files are received via network interface);
permit downloading of the one or more 3D object files using the validated 3D replication key (Mahdavi: at least ¶¶0061; “service provider can forward the 3D design file to the appropriate manufacture and/or 3D printer” and “once the most suitable manufacturer and the associated 3D printer have been identified, the encrypted design file is forwarded to the manufacturer”; note: service provider permits file to be downloaded to manufacturer/printer);
determine requirements for replication of the one or more 3D object files (Mahdavi: at least ¶0059; “user-defined physical specifications” ) and verify capabilities of requesting 3D replication components based on the requirements (Mahdavi: at least ¶0059; “each manufacturer's database record 37 comprises a full listing of each individual 3D printer 45 available to the manufacturer, along with the printing capabilities of each printer 45. In this way, information comprised within a manufacturer's database record 37 may be used by the server 31 to determine not only which manufacturer 19 is best suited to print the 3D object, but also which specific 3D printer 45 available to the manufacturer is best suited”; note: suitability based on printing capabilities; ¶0060 further discloses “forward the 3D design file to the appropriate manufacture and/or 3D printer”);
connect, using the interface, to one or more 3D replication machines providing the requested 3D replication components to create the authorized 3D replication system (Mahdavi: at least ¶0018; “3D print server which is connectable to the authentication server and to the 3D printer or printers via a communications network”; ¶0042 further discloses “the shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network”; note: connected “3D printer or printers” form the replication system) for replication of the one or more 3D object files (Mahdavi: at least ¶¶0035-0036; “a 3D print farm, comprising one or more ALM machines 11 is also operatively connected to the shared communication network” and “… 3D print farm 9, where an article is manufactured (i.e. printed) in accordance with the design”); and
track and report replication activities of the one or more 3D replication machines using the 3D replication software (Mahdavi: at least ¶0015; “monitors the number of articles printed and compares this with the authorised number of articles”; note: printing activities as replication activities of 3D replication machines) to provide real-time feedback messages from the 3D replication software to the licensor system related to monitored activity on the downloaded 3D object files and the replication process (Mahdavi: at least ¶¶0015, 0019; “once the predetermined number of authorised articles have been printed, the authentication serve is notified. In this way, the authentication server is able to monitor the number of articles that have been printed in accordance with the 3D design file” and “the system is arranged to notify the authentication server when a predetermined number of prints of an article have been made from a single authenticated 3D design file”; note: notification as feedback). 
Mahdavi does not explicitly disclose, but Hong discloses receive, at the interface, a selected one or more object files of a set of object files verified using the replication key for the replication rights of the user to replicate the 3D object files (Hong: at least ¶¶0005, 0025; “a print job that was previously stored at a associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212”; ¶0029 further discloses “list(s) of identities received from the remote printing device(s)”; Fig. 2A also shows 214 receives list of username/password matching print jobs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hong’s feature of receive, at the interface, a selected one or more object files of a set of object files verified using the replication key for the replication rights of the user to replicate the 3D object files (Hong: at least Fig. 2A, ¶¶0005, 0025, 0029) with the 3D object files and 3D replication key in the system disclosed by Mahdavi.
The suggestion/motivation for doing so would have been to perform remote replication (printing) of object files -- such as Mahdavi’s 3D object files (Hong: at least ¶0004; “allows a user to print a previously stored print job at a printing device that the user currently is able to access physically when the user currently is unable to access physically the printing device at which the print job was previously stored”).
Mahdavi discloses a number of 3D replication machines that have been found and associated to the 3D replication software (Mahdavi: at least ¶0059; “list of the different 3D printers 45 available to the selected manufacturer”).

Mahdavi and Hong do not explicitly disclose display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software.

However, Lee discloses display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least ¶¶0028, 0040; “user interface (UI) corresponding to user terminal 100 may be configured, programmed, and/or designed to display or otherwise identify the available 3D printers identified by cloud-based 3D printing server 110, enable the user to select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be started”; see also Fig. 6 for UI showing found printers; note: 3D printers are 3D replication machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of display, using the interface, a number of 3D replication machines that have been found and associated to the 3D replication software (Lee: at least Fig. 6, ¶¶0028, 0040) with the list of a number of 3D replication machines that have been found and associated to the 3D replication software that is disclosed by Mahdavi and Hong (Mahdavi: at least ¶0059) 
The suggestion/motivation for doing so would have been to allow users to conveniently “select at least one of the available 3D printers to complete the divided 3D printing task or job, and request that the 3D printing task or job be started” (Lee: at least ¶0040).

As to Claim 17, Mahdavi, Hong and Lee teach the system of claim 16 wherein the processor is further configured to install 3D replication software and link the software to one or more 3D replication machines (Mahdavi: at least 0015; “3D printer's control software monitors the number of articles printed”; note: the control software is installed and linked to 3D printer(s)) providing the requesting 3D replication components (Mahdavi: at least ¶0042; “a print farm, comprising one or more different operatively connected ALM Machines/3D printers 45”; note: 3D replication machines such as machines 45 have components used or replication of 3D objects) to create an authorized 3D replication system for replication of the one or more 3D object files (Mahdavi: at least ¶¶0036, 0063; “3D design file is transferred … to the 3D print farm 9” and “… the 3D print farm 9, where an article is manufactured (i.e. printed)”; also, “define which specific 3D printers … are authorised to access encrypted file content and the level of note: 3D printing or manufacturing as replication; ¶0009 also explains that “only an authorised 3D printer is able to print an object in accordance with the 3D design file”).

As to Claim 19, Mahdavi, Hong and Lee teach the system of claim 16 wherein the processor is further configured to select, at the interface (Mahdavi: at least ¶0016 disclose “receiver for receiving the 3D design file in encrypted format”; ¶0056 discloses “user edits the selected template and saves the resulting 3D design file” and edited 3D design file are “encrypted” and sent; note: edited files with customization(s) would be selected and received), one or more customizations to the selected one or more 3D object files (Mahdavi: at least ¶¶0056-0057; “available 3D designs are user-amendable” and “user edits the selected template and saves the resulting 3D design file”) and initiate the replication process of the one or more customizations to the selected one or more 3D object files to create a customized 3D object (Mahdavi: at least ¶¶0061 & 0066; “encrypted design file is forwarded to the manufacturer” and “to print a 3D object having the user defined physical characteristics”). 

As to Claim 20, Mahdavi, Hong and Lee teach the system of claim 16 wherein the processor is further configured to verify the capabilities by determining that the requesting 3D replication components have a type and an amount of material for the Mahdavi: at least ¶0017; “a plurality of 3D printers, each printer having a different set of capabilities for printing out the 3D article from the 3D design file” and “the system is able to cater for a variety of different printing requirements, since different printers will have different performance characteristics. For example, different printers may be used to print with different materials”; ¶0057 further discloses “user may define the physical dimensions of the object” and “user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object” and ¶0059 discloses “determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object”; note: bigger physical dimensions means larger amount of material).

As to Claim 22, Mahdavi, Hong and Lee teach the authorized 3D replication system of claim 1 wherein the processor uses the 3D replication key as a confirmation of the replication rights and to track the replication rights (Mahdavi: at least ¶0084; “confirm how many objects are to be printed in accordance with the design” and ¶0085 further discloses “if more than `0` authorised prints remain, the server forwards a one-time use decryption key to the 3D printer 45).

As to Claim 23, Mahdavi, Hong and Lee teach the authorized 3D replication system of claim 1 wherein the processor validates the 3D replication key using the communication path to identify a licensed 3D object using the 3D replication key (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use the subject secure 3D design file, and secondly which types of data access rights have been granted. The service provider 21 subsequently forwards the relevant one or more decryption keys to the requesting entity”; note: key validated to be used by an entity; ¶0010 also discloses “decrypting a 2D contour data file included in the 3D design file”);
determines there are remaining replications for the licensed 3D object (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”); and determines that the set of the 3D object files is associated to the licensed 3D object (Mahdavi: at least ¶0010; “decryption step may additionally comprise decrypting a 2D contour data file included in the 3D design file”; ¶¶0086-0087 further disclose decrypt 3D design files to “access to the 2D note: determine that 2D contour data is associated to 3D design files).
As to Claim 24, Mahdavi, Hong and Lee teach the authorized 3D replication system of claim 1 wherein the interface receives a plurality of selected 3D object files of the 3D object files, wherein the processor: monitors software program access of the plurality of selected 3D object files (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file);
permits access to the plurality of selected one or more 3D object files (Mahdavi: at least ¶¶0054, 0066; “one or more decryption keys are forwarded to the manufacturer 19, enabling the manufacturer to decipher both types of encrypted data” and “the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file”; note: entities that get the decryption key have permission); and upon any of the plurality of selected one or more 3D object files being accessed, modified or submitted for the replication process, transmits the real-time feedback commands to the licensor device related to monitored activity on the plurality of selected one or more 3D object files (Mahdavi: at least ¶¶0015, 0019; “once the predetermined number of authorised articles have been printed, the authentication serve is notified. In this way, the authentication server is able to monitor the number of articles that have been printed in accordance with the 3D design note: notification as feedback commands).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2016/0167310 by Lee et al. (“Lee”), and further in view of US Patent 6,337,745 by Aiello et al. (“Aiello”).

As to Claim 2, Mahdavi, Hong and Lee teach the system of claim 1 wherein the processor is further configured to validate a licensee's computing environment for compatibility through the established communication path (Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”).
Mahdavi, Hong and Lee do not explicitly disclose, but Aiello discloses validating of said computing environment for compatibility prior to listing the set of 3D object files (Aiello: at least Col. 2 Lines 29-35 & 58-62; list of print jobs to be sent to compatible printers; note: this means ). 
Mahdavi, Hong, Lee and Aiello are related to printers (replication machines) and printing (replication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aiello’s feature of validating of said computing environment for compatibility prior to listing the set of 3D object files (Aiello: at least Col. 2 Lines 29-35 & 58-62) with the system disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to perform “routing print jobs automatically from different types of source computers to different types of printers” (Aiello: at least Abstract).

As to Claim 4, Mahdavi, Hong and Lee teach the system of claim 1.
Mahdavi further teaches set of 3D object files and 3D objects (Mahdavi: at least ¶0042; “3D design files”).
Mahdavi, Hong and Lee do not explicitly disclose, but Aiello discloses wherein the processor is further configured to list the set of object files upon verifying a set of capabilities for the objects (Aiello: at least Col. 2 Lines 29-35 & 58-62; list of print jobs to be sent to compatible printers – printers note: this means listing of files to be printed occurs upon verifying of capabilities).
Mahdavi, Hong, Lee and Aiello are both related to printers (replication machines) and printing (replication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aiello’s feature of wherein the processor is further configured to list the set of object files upon verifying a set of capabilities for the objects (Aiello: at least Col. 2 Lines 29-35 & 58-62) with the 3D object files and 3D objects in the system disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to perform “routing print jobs automatically from different types of source computers to different types of printers” (Aiello: at least Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2016/0167310 by Lee et al. (“Lee”), and further in view of US PGPUB 2013/0305057 by Greco et al. (“Greco”).

As to Claim 7, Mahdavi, Hong and Lee teach the system of claim 1.
Mahdavi, Hong and Lee further teach 3D replication key (Mahdavi: at least ¶¶0054, 0066; “one or more decryption keys are forwarded to the manufacturer 19, enabling the manufacturer to decipher both types of encrypted data” and “the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file”), but do not explicitly disclose said 3D replication key is an unreadable digital value.  
However, Greco discloses wherein the key used for encryption/decryption (Greco: at least ¶0040; “encryption key” used to encrypt and decrypt data) that is an unreadable digital value (Greco: at least ¶¶0043-0044; encryption keys in key store data set, where “the keys stored there are encrypted and thus unreadable”).
Mahdavi, Hong, Lee and Greco are related to data encryption/decryption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Greco’s feature of key used for encryption/decryption (Greco: at least ¶0040) that is an unreadable digital value (Greco: at least ¶¶0043-0044) with the 3D replication key disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to protect keys used for accessing secured information such as the 3D replication key disclosed by Mahdavi Greco: at least ¶0044: keys are unreadable even if they are successfully copied).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2016/0167310 by Lee et al. (“Lee”), and further in view of US PGPUB 2016/0337325 by Blomqvist.

As to Claim 8, Mahdavi, Hong and Lee teach the system of claim 1.
Mahdavi, Hong and Lee further teach 3D replication key (Mahdavi: at least ¶¶0054, 0066; “one or more decryption keys are forwarded to the manufacturer 19, enabling the manufacturer to decipher both types of encrypted data” and “the manufacturer 19 and/or 3D printer 45 decrypts the encrypted content of the 3D design file”), but do not explicitly disclose said 3D replication key provides an out-of-band encryption key to create a symmetrical session key for a communication exchange.  
However, Blomqvist discloses wherein key that provides an out-of-band encryption key to create a symmetrical session key (Blomqvist: at least ¶0005; “the key, known after the encryption type as a symmetric key, may be communicated out-of-band, for example via registered letter, personal visit or diplomatic pouch. This is known as a secure key exchange”) for a communication exchange (Blomqvist: at least ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blomqvist’s feature of key that provides an out-of-band encryption key to create a symmetrical session key (Blomqvist: at least ¶0005) for a communication exchange (Blomqvist: at least ¶0005) with the 3D replication key disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to securely exchange keys used for accessing secured information -- such as the 3D replication key disclosed by Mahdavi -- between sending and receiving parties (Blomqvist: at least ¶0005; “key needs to be communicated between the sender and recipient in a way that an eavesdropper cannot obtain access to it”).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2016/0167310 by Lee et al. (“Lee”), and further in view of US PGPUB 2007/0189718 by Kobayashi et al. (“Kobayashi”).

As to Claim 11, Mahdavi, Hong and Lee teach the system of claim 1 wherein the one or more 3D object files comprise the one or more encrypted 3D object files Mahdavi: at least ¶0051; “encrypted 3D design file 47” with “encrypted content” where access right “defines the type of access an authorised entity may have to encrypted content”; note: encrypted content include 3D object files).
Mahdavi, Hong and Lee do not explicitly disclose, but Kobayashi discloses wherein the processor is further configured to access the one or more 3D object files via the download of an encryption key to decrypt the one or more encrypted 3D object files (Kobayashi: at least ¶¶0450, 0452; “downloaded file is decryptable with the encryption key supplied from the optical disk 11 to the decryption processor; note: encryption key downloaded from storage medium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s feature of wherein the processor is further configured to access the one or more 3D object files via the download of an encryption key to decrypt the one or more encrypted 3D object files (Kobayashi: at least ¶¶0450, 0452) with the 3D object files and 3D replication key in the system disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to provide secured accessing to object files -- such as Mahdavi’s 3D object files (Kobayashi: at least ¶¶0449, 0452; “determines whether or not the downloaded file is an encrypted one” and “controls the decryption processor 311 in step S270, thereby decrypting the downloaded file”).

As to Claim 21, Mahdavi, Hong and Lee teach the system of claim 16 wherein the one or more 3D object files comprise the one or more encrypted 3D object files (Mahdavi: at least ¶0051; “encrypted 3D design file 47” with “encrypted content” where access right “defines the type of access an authorised entity may have to encrypted content”; note: encrypted content include 3D object files).
Mahdavi, Hong and Lee do not explicitly disclose, but Kobayashi discloses wherein the processor is further configured to access the one or more 3D object files via the download of an encryption key to decrypt the one or more encrypted 3D object files (Kobayashi: at least ¶¶0450, 0452; “downloaded file is decryptable with the encryption key supplied from the optical disk 11 to the decryption processor; note: encryption key downloaded from storage medium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kobayashi’s feature of wherein the processor is further configured to access the one or more 3D object files via the download of an encryption key to decrypt the one or more encrypted 3D object files (Kobayashi: at least ¶¶0450, 0452) with the 3D object files and 3D replication key in the system disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to provide secured accessing to object files -- such as Mahdavi’s 3D object files (Kobayashi: at least ).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2016/0167310 by Lee et al. (“Lee”), and further in view of US PGPUB 2005/0149950 by Shikata.

As to Claim 18, Mahdavi, Hong and Lee teach the system of claim 16.
Mahdavi further teaches 3D replication machines (Mahdavi: at least ¶0042; “connected ALM Machines/3D printers 45”) and resulting 3D replicated items (Mahdavi: at least ¶0024; “articles printed by each 3D printer”; ¶0033 further discloses “object printed in accordance with a selected 3D design”).
 	Mahdavi, Hong and Lee do not explicitly disclose, but Shikata discloses wherein the processor is further configured to install 3D replication software to detect and link to one or more external monitoring devices for the purposes of monitoring one or more replication machines (Shikata: at least Fig. 1, ¶0029; “monitor program” installed on external computer) and provide feedback on all replication activities and the resulting replicated items (Shikata: at least ¶0033; “status monitor module 21 is a program for making the computer note: operating state and monitored results as feedback). 
	Mahdavi, Hong, Lee and Shikata are related to printers (replication machines) and printing (replication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shikata’s features of wherein the processor is further configured to install 3D replication software to detect and link to one or more external monitoring devices for the purposes of monitoring one or more replication machines (Shikata: at least Fig. 1, ¶0029) and provide feedback on all replication activities and the resulting replicated items (Shikata: at least ¶0033) with the 3D replication machines and resulting 3D replicated items disclosed by Mahdavi, Hong and Lee.
The suggestion/motivation for doing so would have been to monitor printer under printing (Shikata: at least Fig. 3) and communicate print state over USB or Network (Shikata: at least Fig. 1, ¶¶0033-0034; “monitoring the operating state of the printer 60” and “status monitor module communicates with the printer 60”).


Relevant Art
US PGPUB 2016/0167305 by Pak discloses printing (replication) of 3D Model “by means of a 3D printer” wherein “an error message might be provided in case there is an error with the printing process” (Pak: ¶0025).  In addition, Pak discloses “plugin at step (213) decrypts the 3D Model related files and then at step (214) configures the printing of the 3D Model” and “in effect, the Plugin manages the printing process as well as the presentation of content. The web browser and Plugin are required as well as must be open and running respectively during print time, so that the decryption of 3D Model and serving of the content could be managed” (Pak: ¶0027).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
18 June 2021

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168